     Case 1:20-cv-00004-DAD-JLT Document 13 Filed 05/12/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN T. LESLIE,                               No. 1:20-cv-00004-DAD-JLT (PC)
12                        Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
              v.
                                                      RECOMMENDATIONS
14    E. GOVEA, et al.,
                                                      (Doc. No. 9)
15                        Defendants.
16

17           Plaintiff Steven T. Leslie is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 30, 2020, the assigned magistrate issued a screening order, finding that

21   plaintiff’s complaint (Doc. No. 1) states a cognizable claim excessive force claim against

22   defendant Tiernan but not against defendant Govea. (Doc. No. 6.) Pursuant to the screening

23   order, plaintiff filed a notice “requesting . . . to proceed on the cognizable claim against D.

24   Tiernan, and to remove E. Govea[] from the claim.” (Doc. No. 7 at 1.)

25           Accordingly, on April 10, 2020, the magistrate judge issued the pending findings and

26   recommendations, recommending that defendant Govea be dismissed from this action. (Doc. No.

27   9.) The findings and recommendations were served on plaintiff and contained notice that any

28   /////
     Case 1:20-cv-00004-DAD-JLT Document 13 Filed 05/12/20 Page 2 of 2


 1   objections thereto were to be filed within fourteen (14) days after service. (Id. at 1–2.) To date,

 2   no objections have been filed, and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 5   recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The April 10, 2020 findings and recommendations (Doc. No. 9) are adopted in

 8                  full;

 9          2.      Defendant E. Govea is dismissed from this action;
10          3.      The Clerk of the Court is directed to change the name of this case to Steven T.

11                  Leslie v. D. Tiernan; and

12          4.      This case is referred back to the assigned magistrate judge for further proceedings.

13   IT IS SO ORDERED.
14
        Dated:     May 12, 2020
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
